I regret to differ from the views of the majority. But I find enough in the record to raise in my mind at least a grave doubt of the good faith, if not to create a settled conviction of the bad faith, of the appellant; which doubt appellant failed to remove.
In this state of mind I regard it as safer to accept the conclusion on facts reached by the able and careful judges who had the witnesses before them than to indulge my own speculations.
Neither have I any question that the trial court correctly found, on the facts, that this case should be decided on the principle of confidential relations. *Page 243